Exhibit 99.1 For: Immediate Release Contact: Andrea Short July 25, 2013 (574) 235-2000 SOLID QUARTER FOR 1ST SOURCE CORPORATION, DIVIDEND DECLARED South Bend, IN - 1st Source Corporation (Nasdaq:SRCE), parent company of 1st Source Bank, today reported net income of $13.94 million for the second quarter of 2013, up 10.94% over the $12.57 million earned in the second quarter of 2012.Year to date, net income was $26.35 million, up 8.50%compared to the first six months of last year.Diluted net income per common share for the second quarter amounted to $0.56, up 9.80% compared to $0.51 for the second quarter of 2012.Diluted net income per common share for the first half of 2013 was $1.07, an increase of 8.08%, compared to the $0.99 earned a year earlier. At its July meeting, the Board of Directors approved a cash dividend of $0.17 per common share. The dividend is payable to shareholders of record on August 5, 2013 and will be paid on August 15, 2013. Christopher J. Murphy III, Chairman and Chief Executive Officer, commented, “The second quarter saw solid growth in loans and leases, deposits and total assets, as well as strong performance in our overall credit quality.The slowly improving economy and our focus on relationship banking are having a positive impact on our results.We are very pleased with the results of this quarter and the first six months.” Mr. Murphy continued, “It was also a quarter to celebrate for additional reasons.In June, we kicked off the 150th anniversary of the Bank’s founding with an all-employee celebration.The event featured videos of our clients relating why we were important in their lives, some vintage television commercials showing how we presented ourselves to the market over the years, and a dynamic presentation on the philosophy of ethics and sustainable values as the basis for our next 150 years.The celebration culminated in an activity which demonstrated how all of our colleagues across the Bank are important and meaningful in connecting as a team to serve our clients and was a terrific way to start the Bank’s next 150 years.”Mr. Murphy concluded. As of June 30, 2013, the 1st Source common equity-to-assets ratio was 12.24% compared to 12.09% a year ago and its tangible common equity to tangible assets ratio was 10.56% compared to 10.32% a year earlier.Total assets at June 30, 2013 were $4.64 billion, up 3.39% from a year earlier.Total loans and leases were $3.49 billion, up 6.81% from June 30, 2012.Total deposits were $3.70 billion, up 3.20% from the comparable figures at June 30, 2012. - 1 - The 1st Source reserve for loan and lease losses as of June 30, 2013 was 2.45% of total loans and leases compared to 2.55% at June 30, 2012.Net recoveries were $0.39 million in the second quarter 2013, compared with net charge-offs of $1.15 million in the same quarter a year ago.Year-to-date, net recoveries of $0.33 million have been recorded in 2013, compared to net charge-offs of $2.65 million for the first half of 2012.The ratio of nonperforming assets to net loans and leases was 1.01% as of June 30, 2013, down from 1.67% on June 30, 2012. The net interest margin was 3.65% for the second quarter of 2012 versus 3.70% for the same period in 2012.The net interest margin was 3.64% for the six months ending June 30, 2013, versus 3.74% for the same period in 2012.Tax-equivalent net interest income was $39.32 million for the second quarter of 2013, compared to $38.50 million for 2012’s second quarter.For the first six months of 2013, tax-equivalent net interest income was $77.54 million, compared to $76.42 million for the first six months of 2012. Noninterest income for the second quarter of 2013 was $20.12 million, up 1.67% from the same period in 2012.The increase for the quarter is mainly attributed to higher mortgage banking income.For the first six months of 2013, noninterest income was $39.07 million, down 3.09% compared to 2012.Noninterest income decreased primarily as a result of lower equipment rental income. Noninterest expense was $35.74 million for the second quarter of 2013, down 2.28% from the second quarter of 2012.For the first six months of 2013, noninterest expense was $72.29 million, down 3.12% compared with $74.63 million for the same period in 2012.Noninterest expense decreased primarily as a result of lower salary and employee benefit expenses and reduced depreciation on leased equipment. 1st Source serves the northern half of Indiana and southwest Michigan with its community banking, insurance and wealth management services, and nationally and internationally with specialty financing and leasing services.1st Source distinguishes itself with highly personalized service and a comprehensive range of consumer and commercial banking services delivered through its community bank offices. 1st Source Bank provides services for businesses nationally by offering specialized financing ofautomobiles for leasing and rental agencies, medium and heavy duty trucks, construction and environmental equipment, and nationally and internationally, for new and used private and cargo aircraft. The Corporation includes 76 community banking centers, 9 trust and wealth management locations, and 9 1st Source Insurance offices located within 17 counties of northern Indiana and southwestern Michigan and 22 specialty finance locations nationwide. With a history dating back to 1863, 1st Source Bank has a tradition of providing superior service to clients while playing a leadership role in assuring a strong social safety net and continued economic development in the communities it serves. In addition to the results presented in accordance with generally accepted accounting principles in the United States of America, this press release contains certain non-GAAP financial measures. - 2 - 1st Source Corporation believes that providing non-GAAP financial measures provides investors with information useful to understanding our financial performance. Additionally, these non-GAAP measures are used by management for planning and forecasting purposes, including measures based on “tangible equity” which is “common shareholders’ equity” excluding intangible assets. 1st Source may be accessed on its home page at “www.1stsource.com.”Its common stock is traded on the Nasdaq Global Select Market under "SRCE" and appears in the National Market System tables in many daily newspapers under the code name "1st Src". Except for historical information contained herein, the matters discussed in this document express “forward-looking statements.” Generally, the words “believe,” “contemplate,” “seek,” “plan,” “possible,” “assume,” “expect,” “intend,” “targeted,” “continue,” “remain,” “estimate,” “anticipate,” “project,” “will,” “should,” “indicate,” “would,” “may”and similar expressions indicate forward-looking statements. Those statements, including statements, projections, estimates or assumptions concerning future events or performance, and other statements that are other than statements of historical fact, are subject to material risks and uncertainties. 1st Source cautions readers not to place undue reliance on any forward-looking statements, which speak only as of the date made. 1st Source may make other written or oral forward-looking statements from time to time. Readers are advised that various important factors could cause 1st Source’s actual results or circumstances for future periods to differ materially from those anticipated or projected in such forward-looking statements. Such factors, among others, include changes in laws, regulations or accounting principles generally accepted in the United States; 1st Source’s competitive position within its markets served; increasing consolidation within the banking industry; unforeseen changes in interest rates; unforeseen downturns in the local, regional or national economies or in the industries in which 1st Source has credit concentrations; and other risks discussed in 1st Source’s filings with the Securities and Exchange Commission, including its Annual Report on Form 10-K, which filings are available from the SEC. 1st Source undertakes no obligation to publicly update or revise any forward-looking statements. # # # - 3 - 1st SOURCE CORPORATION 2nd QUARTER 2 (Unaudited - Dollars in thousands, except for per share data) Three Months Ended June 30, Six Months Ended June 30, END OF PERIOD BALANCES Assets $ $ Loans and leases Deposits Reserve for loan and lease losses Intangible assets Common shareholders' equity AVERAGE BALANCES Assets $ Earning assets Investments Loans and leases Deposits Interest bearing liabilities Common shareholders' equity INCOME STATEMENT DATA Net interest income $ Net interest income - FTE Provision for loan and lease losses Noninterest income Noninterest expense Net income PER SHARE DATA Basic net income per common share $ Diluted net income per common share Common cash dividends declared Book value per common share Tangible book value per common share Market value - High Market value - Low Basic weighted average common shares outstanding Diluted weighted average common shares outstanding KEY RATIOS Return on average assets % Return on average common shareholders' equity Average common shareholders' equity to average assets End of period tangible common equity to tangible assets Risk-based capital - Tier 1 Risk-based capital - Total Net interest margin Efficiency: expense to revenue Net charge-offs to average loans and leases ) ) Loan and lease loss reserve to loans and leases Nonperforming assets to loans and leases ASSET QUALITY Loans and leases past due 90 days or more $ $ Nonaccrual loans and leases Other real estate Former bank premises held for sale Repossessions Equipment owned under operating leases - 9 Total nonperforming assets - 4 - 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited - Dollars in thousands) June 30, 2013 June 30, 2012 ASSETS Cash and due from banks $ $ Federal funds sold and interest bearing deposits with other banks Investment securities available-for-sale (amortized cost of $815,826 and $821,323 at June 30, 2013 and 2012, respectively) Other investments Trading account securities Mortgages held for sale Loans and leases, net of unearned discount: Commercial and agricultural loans Auto, light truck and environmental equipment Medium and heavy duty truck Aircraft financing Construction equipment financing Commercial real estate Residential real estate Consumer loans Total loans and leases Reserve for loan and lease losses ) ) Net loans and leases Equipment owned under operating leases, net Net premises and equipment Goodwill and intangible assets Accrued income and other assets Total assets $ $ LIABILITIES Deposits: Noninterest bearing $ $ Interest bearing Total deposits Short-term borrowings: Federal funds purchased and securities sold under agreements to repurchase Other short-term borrowings Total short-term borrowings Long-term debt and mandatorily redeemable securities Subordinated notes Accrued expenses and other liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock; no par value - - Common stock; no par value Retained earnings Cost of common stock in treasury ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ - 5 - 1st SOURCE CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited - Dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Interest income: Loans and leases $ Investment securities, taxable Investment securities, tax-exempt Other Total interest income Interest expense: Deposits Short-term borrowings 45 47 77 Subordinated notes Long-term debt and mandatorily redeemable securities Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust fees Service charges on deposit accounts Debit card income Mortgage banking income Insurance commissions Equipment rental income Investment securities and other investment gains 38 8 Other income Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Furniture and equipment expense Depreciation - leased equipment Professional fees Supplies and communication FDIC and other insurance Business development and marketing expense Loan and lease collection and repossession expense Other expense Total noninterest expense Income before income taxes Income tax expense Net income $ The Nasdaq Global Select Market Symbol: "SRCE" (CUSIP #336) Please contact us at shareholder@1stsource.com - 6 -
